                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


 UNITED STATES OF AMERICA, ex rel.
 TARYN HARTNETT and DANA
 SCHOCHED,
                                                         CIVIL FILE NO. 3:17-CV-37
                Plaintiffs,
                                                        (Consolidated with No. 3:17cv46)
                vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, LLC, DOUGLAS SMITH,
 PHILIP MCHUGH AND MANOJ
 KUMAR,

                Defendants.




                  UNITED STATES COMPLAINT IN INTERVENTION

       The United States of America (the “United States”) brings this action to recover losses

from false claims submitted to the Medicare program as a result of a fraudulent course of

conduct by Defendants Physicians Choice Laboratory Services, LLC (“PCLS”), Douglas Smith

(“Smith”), Philip McHugh (“McHugh”) and Manoj Kumar (“Kumar”) (collectively

“Defendants”). Defendants knowingly and willfully offered and/or paid kickbacks to physician

practices to induce physicians to refer urine samples to PCLS for large and medically

unnecessary panels of urine drug tests (“UDTs”). These kickbacks resulted in false claims

submitted to Medicare, which caused the federal government to pay more than $6.5 million to

PCLS for excessive UDTs. Defendants paid kickbacks in the form of cash payments, loans,

office equipment, and computer hardware, software and supporting technical services.

Defendants intended to induce physicians to order excessive UDTs from PCLS in exchange for



     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 1 of 44
these benefits in violation of the Anti-Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b(b).

Defendants submitted false claims to the United States in violation of the False Claims Act

(“FCA”), 31 U.S.C. §§3729-3733, and common law.

I.      NATURE OF ACTION

        1.      The United States brings this action against Defendants pursuant to the FCA, 31

U.S.C. §§ 3729-3733, seeking treble damages and civil penalties, and also under common law

theories of liability.

        2.      James Jenkins, Elizabeth Coyle, Elizabeth Merry, Taryn Hartnett and Dana

Shoched filed two separate complaints on behalf of the United States under the qui tam

provisions of the FCA, 31 U.S.C. § 3730(b)(1). The United States files this Complaint in

Intervention as to Defendants PCLS, Smith, McHugh and Kumar pursuant to 31 U.S.C. §

3730(b)(3).

        3.      Defendant PCLS was founded in 2009 by Defendants Smith and McHugh as well

as Marcus Sowinsky (“Sowinsky”). Within a few years, PCLS had grown into a large

independent diagnostic laboratory specializing in UDTs. From 2009 to 2014, PCLS’s annual

reimbursements from Medicare climbed from just over $236,000 to over $40 million per year.

In total, PCLS received over $136 million in payments from Medicare.

        4.      PCLS’s business model relied upon convincing providers to order large panels of

UDTs for their entire patient populations without regard to individual medical necessity for each

patient. PCLS used aggressive marketing practices and incentives to convince physicians to use

its services and to order large panels of expensive UDTs.




                                                2

      Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 2 of 44
       5.     In addition, Defendants Smith, McHugh and Kumar provided additional financial

benefits to potential PCLS customers to induce them to order large panels of expensive UDTs

from PCLS in violation of the AKS, 42 U.S.C. § 1320a-7b(b).

       6.     Defendants used a variety of kickback schemes to induce physicians to routinely

order excessive amounts of UDTs from PCLS for all patients regardless of individual patient

assessment or need. Among the kickbacks Defendants paid physicians were cash payments,

reimbursement of practice expenses, computer hardware and software, technical support for

computer software, loans, and the provision of diagnostic equipment and associated services that

allowed physician practices to generate income from conducting their own tests. Defendants

intended to induce physicians to use PCLS services and order excessive UDTs in exchange for

these benefits. After Defendants provided these benefits to physicians, the physicians ordered

excessive UDTs from PCLS.

       7.     In addition, PCLS entered into an illegal contract with Kumar, pursuant to which

Kumar was paid a commission based on the percentage of PCLS’s revenue in exchange for

Kumar arranging for, and recommending, that physician practices Kumar managed order tests

from PCLS. The AKS prohibits a person from receiving remuneration in return for “arranging

for” or “recommending” the purchase or order of any “good” or “service” reimbursed by a

federal health program. 42 U.S.C. §1320a-7b(b)(1)(B). The AKS likewise prohibits PCLS from

paying such remuneration. Id. Defendant McHugh helped negotiate this agreement on behalf of

PCLS. Defendants Kumar, McHugh and PCLS knowingly entered into contracts that violated

the AKS.

       8.     PCLS then submitted claims for payment to Medicare for the UDTs conducted on

the samples sent from these physicians. Smith, McHugh and Kumar knew that PCLS could not



                                                3

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 3 of 44
submit claims to Medicare for tests on samples from physicians obtained in violation of the

AKS; therefore, Smith, McHugh and Kumar caused the submission of false and fraudulent

claims in violation of the FCA.

II.     JURISDICTION AND VENUE

        9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1345 because this action is brought by the United States as a plaintiff

pursuant to the FCA.

        10.      This Court may exercise personal jurisdiction over Defendants pursuant to 31

U.S.C. §3732(a) because that section authorizes nationwide services of process and because

Defendants can be found in, and/or have, transacted business in the Western District of North

Carolina.

        11.      Venue is proper in the Western District of North Carolina under 31 U.S.C. §

3732(a) and 28 U.S.C. §§ 1391(b) and 1395(a) because Defendants can be found in, and/or have,

transacted business in this district. Defendants regularly conducted substantial business within

this district.

III.    PARTIES

        12.      The United States brings this action on behalf of the Department of Health and

Human Services (“HHS”) and the Centers for Medicare and Medicaid Services (“CMS”),

formerly known as the Health Care Financing Administrations (“HCFA”), on behalf of the

Medicare program.

        13.      Relator James D. Jenkins is a resident of Knoxville, Tennessee and worked for

Southeast Spine and Pain Associates, LLC.




                                                   4

       Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 4 of 44
       14.     Relator Elizabeth Coyle is a resident of Louisville, Kentucky and worked at New

Phase Research and Development as a clinical research coordinator.

       15.     Relator Elizabeth Merry is a resident of Knoxville, Tennessee and worked for

Complete Family Care, PLLC.

       16.     Relator Taryn Hartnett resides in Wellington, Florida, and worked for Defendant

Douglas Smith, assisting him in running several of his businesses.

       17.     Relator Dana Shoched is a resident of Lambertville, Michigan and is a former

sales representative for Defendant PCLS.

       18.     Defendant PCLS is a Florida limited liability company and was an independent

clinical laboratory operating in Charlotte, North Carolina, and later moving to Rock Hill, South

Carolina.

       19.     Defendant Douglas Smith is a resident of Charlotte, North Carolina and co-

founder and partial owner of PCLS. He was a medical doctor in Florida before he lost his

license on or around December 21, 2009. Smith has extensive experience in the health care

field, having been a medical doctor and then starting several businesses that provided services to

medical providers.

       20.     Defendant Phil McHugh is a resident of Charlotte, North Carolina and co-founder

and partial owner of PCLS. McHugh was the CEO of PCLS and in charge of its sales

department. Before founding PCLS, McHugh provided management services to medical

providers in the pain management field.

       21.     Defendant Manoj Kumar is a resident of Fort Worth, Texas, and was an

independent contractor and later an employee of PCLS. Kumar entered an independent contract

arrangement pursuant to which he was paid a percentage of revenue for tests run on all urine



                                                5

      Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 5 of 44
samples from physician practices he managed. Kumar has extensive experience in the health

care field. He has owned several businesses providing management and billing services to health

care providers.

         22.         Various other individuals not made defendants in this Complaint participated in

PCLS’s business practices described in this complaint.

   IV.         THE LAW

                                            The False Claims Act

         23.         The False Claims Act provides, in pertinent part, that any person who:

                     “(A) knowingly presents, or causes to be presented, a false or fraudulent claim for
                     payment or approval;
                     (B) knowingly makes, uses, or causes to be made or used, a false record or
                     statement material to a false or fraudulent claim; [or]
                     (C) conspires to commit a violation of subparagraph (A) [or] (B)….
                     is liable to the United States Government [for statutory damage and such penalties
                     as are allowed by law].” 31 U.S.C. §§ 3729(a)(1)-(3), as amended by 31 U.S.C.
                     §§ 3729(a)(1)(A)-(C) (2010).


         24.         The False Claims Act further provides that “knowing” and “knowingly:”

                     “(A) means that a person, with respect to information-
                            i. has actual knowledge of the information;
                            ii. acts in deliberate ignorance of the truth or falsity of the information; or
                            iii. acts in reckless disregard of the truth or falsity of the information; and
                     (B) requires no proof of specific intent to defraud.”

               25.       The False Claims Act, 31 U.S.C. 3729(a)(1), provides that any person who

violates the Act is liable to the United States Government for three times the amount of damages

 which the Government sustains because of the act of that person, plus a civil penalty of not less

   than $5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties Inflation

Adjustment Act of 1990. See 28 C.F.R. § 85.3(a)(9) (setting forth the civil penalties level of not



                                                       6

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 6 of 44
  less than $5,500 and not more than $11,000 for violation of the FCA during the relevant time

                                        period of this case).

                                   The Anti-Kickback Statute

       26.     The AKS arose out of Congressional concern that providing things of value to

those who can influence health care decisions may corrupt professional judgment and result in

federal funds being diverted to pay for goods and services that are medically unnecessary, of

poor quality, or even harmful to a vulnerable patient population. The AKS prohibits the payment

of kickbacks to protect the integrity of federal healthcare programs. See Social Security

Amendment of 1972, Pub. L. No 92-603, §§ 242(b) and (c), 42 U.S.C. § 1320a-7b, Medicare-

Medicaid Antifraud and Abuse Amendments, Pub. L. No 95-142; Medicare and Medicaid

Patient and Program Protection Act of 1987, Pub. L. No. 100-93.

       27.     The AKS prohibits any person or entity from soliciting, receiving, offering, or

paying any remuneration to induce a person to, or reward a person for referring, recommending,

or arranging for the purchase of any item or service for which payment may be made in whole or

in part by a federal health care program. In pertinent part, the statute provides:

               b. Illegal Remunerations

                       (1) Whoever knowingly and willfully solicits or receives any remuneration
                       (including any kickback, bribe, or rebate) directly or indirectly, overtly or
                       covertly, in cash or in kind—
                       (A) in return for referring an individual to a person for the furnishing or
                       arranging for the furnishing of any item or service for which payment may
                       be made in whole or in part under a Federal health care program, or
                       (B) in return for purchasing, leasing, ordering, or arranging for or
                       recommending purchasing, leasing, or ordering any good, facility, service,
                       or item for which payment may be made in whole or in part under a
                       Federal health care program,



                                                  7

      Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 7 of 44
                          shall be guilty of a felony and upon conviction thereof, shall be fined
                          not more than $100,000 or imprisoned for not more than ten years, or
                          both.
                      (2) Whoever knowingly and willfully offers or pays any remuneration
                      (including any kickback, bribe, or rebate) directly or indirectly, overtly or
                      covertly, in cash or in kind to any person to induce such person—
                      (A) to refer an individual to a person for the furnishing or arranging for the
                      furnishing of any item or service for which payment may be made in
                      whole or in part under a Federal health care program, or
                      (B) to purchase, lease, order or arrange for or recommend purchasing,
                      leasing, or ordering any good, facility, service, or item for which payment
                      may be made in whole or in part under a Federal health care program,
                      shall be guilty of a felony and upon conviction thereof,
                          shall be fined not more than $100,000 and imprisoned for not more
                          than ten years, or both.


       28.     The AKS not only prohibits outright bribes to physicians, but also prohibits

offering or paying any remuneration to physicians or others who can influence referral decisions,

if one purpose of the remuneration is to induce referrals for goods or services for which payment

might be made by Federal health care programs. Claims that include items or services resulting

from violation of the AKS are false and fraudulent under the FCA. 42 U.S.C. § 1320a-7b(g).

       29.     The AKS has been the subject of multiple special fraud alerts and advisory

opinions from the Office of Inspector General of the United States Department of Health and

Human Services (“HHS-OIG”).

       30.     Moreover, activities of clinical laboratories have been so problematic that HHS-

OIG has issued specific guidance with respect to such businesses.

       31.     The AKS and its application to relationships between physicians and clinical

laboratories was the subject of one of HHS-OIG’s first Special Fraud Alerts in 1994. See HHS-

OIG Special Fraud Alert: Arrangements for the Provision of Clinical Laboratory Services

(October 2, 1994, available at https://oig.hhs.gov/fraud/docs/alertsandbulletin/121994.html.

                                                8

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 8 of 44
         32.    HHS-OIG stated that “[s]ince the physician, not the patient, generally selects the

clinical laboratory, it is essential that the physician’s decision regarding where to refer specimens

is based only on the best interest of the patient.” HHS-OIG went on to warn that “[w]henever a

laboratory offers or gives to a source of referrals anything of value not paid for at fair market

value, the inference may be made that the thing of value is offered to induce the referral

business” and that “[t]he same is true whenever a referral source solicits anything of value from

the laboratory.”

         33.    HHS-OIG specifically noted that “provision of computers, or fax machines,

unless such equipment is integral to, and exclusively used for, performance of the outside

laboratory’s work” could constitute an inducement in violation of the AKS.

         34.    In June 2014, HHS-OIG issued another special fraud alert focused on laboratory

payments to referring physicians. See, Special Fraud Alert: Laboratory Payments to Referring

Physicians (June 25, 2014, available at

https://oig.hhs.gov/fraud/docs/alertsandbulletins/2014/oig_sfa_laboratory_payments_06252014.

pdf).

         35.    HHS-OIG summarized the many negative effects of inducement payments to

referral sources:

         “..such transfers of value may induce physicians to order tests from a laboratory that
         provides them with remuneration, rather than the laboratory that provides the best, most
         clinically appropriate service. Such transfers of value may also induce physicians to
         order more laboratory tests than are medically necessary, particularly when the transfers
         in value are tied to, or take into account, the volume or value of the business generated by
         the physician.”

         36.    HHS-OIG noted that, although the legality of these arrangements depended on the

intent of the parties, “[s]uch intent may be evidenced by the arrangement’s characteristics,




                                                  9

        Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 9 of 44
including its legal structure, its operational safeguards, and the actual conduct of the parties to

the arrangement.”

       37.      The use of independent contractor sales agents has also been the subject of several

HHS-OIG advisory opinions. See, HHS-OIG Advisory Opinion No. 98-10 (Issued August 31,

1998), available at: https://oig.hhs.gov/fraud/docs/advisoryopinions/1998/ao98_10.htm; HHS-

OIG Advisory Opinion No. 99-3 (Issued on March 23, 1999) available at:

https://oig.hhs.gov/fraud/docs/advisoryopinions/1999/ao99_3.htm

       38.      HHS-OIG noted that “any compensation arrangement between a Seller and an

independent sales agent for the purpose of selling health care items or services that are directly or

indirectly reimbursable by a Federal healthcare program potentially implicates the anti-kickback

statute…” and that HHS-OIG “has a longstanding concern with independent sales agency

agreements.” HHS-OIG Advisory Opinion No. 98-10.

       39.      HHS-OIG stated that “percentage compensation arrangements are potentially

abusive, however, because they provide financial incentives that may encourage overutilization

of items and services and may increase program costs.” Id. HHS-OIG described additional

characteristics of certain independent sales agency agreements that are associated with increased

program abuse and therefore, more likely implicate the anti-kickback statute including:

            compensation based on percentage of sales;
            direct billing of a Federal health care program by the Seller for the item or service
             sold by the sales agent;
            direct contract between the sales agent and physicians in a position to order items or
             services that are then paid for by a Federal health care program;
            direct contact between the sales agent and Federal healthcare program beneficiaries;
            use of sales agents who are healthcare professionals or person in a similar position to
             exert undue influence on purchasers or patients; or
            marketing of items or services that are separately reimbursable by a Federal health
             care program (e.g., items or services not bundled with items or services covered by a
             DRG payment), whether on the basis of charges or costs.


                                                  10

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 10 of 44
       Id.

                                     The Medicare Program

       40.     In 1965 Congress enacted Title XVII of the Social Security Act, which

established the Medicare Program to provide health insurance to the elderly and disabled.

       41.     Payment from the Medicare Program comes from a trust fund – known as the

Medicare Trust Fund – which is funded through payroll deductions taken from the work force

and from government contributions.

       42.     Medicare is administered by the CMS, a division within the United States

Department of Health and Human Services.

       43.     Medicare now has four parts: Part A (Hospital Insurance); Part B (Medical

Insurance); Part C (Managed Care Plans); and the Part D (Prescription Drug) Program.

       44.     This case involves claims submitted by PCLS to Medicare Part B, which covers

certain medical services, such as clinical laboratory test services, furnished by physicians and

other providers and suppliers. 42 U.S.C. § 1395k(a)(2)(B).

       45.     Medicare Part B pays for covered health services and supplies only when they are

medically necessary for the diagnosis or treatment of illness or injury. 42 U.S.C. §

1395y(a)(1)(A) (“[N]o payment may be made under [Medicare] part A or part B… for any

expenses incurred for items or services… which … are not reasonable and necessary for the

diagnosis or treatment of illness or injury or to improve the functioning of a malformed body

member[.]”); 42 C.F.R. § 411.15(k)(1).

       46.     The Secretary of HHS (“Secretary”) is responsible for specifying service covered

under the “reasonable and necessary” standard, and has wide discretion in selecting the means of




                                                11

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 11 of 44
doing so. See 42 U.S.C. § 1395ff(a). Typically, the Secretary acts through formal regulations

and sub-regulatory guidance.

       47.       The Secretary provides guidance to eligible providers pursuant to a series of

Manuals, published by CMS, which are available to the public on the Internet.

       48.       To participate in the Medicare program as a new enrollee, clinical laboratories

such as PCLS must submit a Medicare Enrollment Application, CMS Form-885B. Laboratories

also complete Form 855-B to change information or to reactivate, revalidate and/or terminate

Medicare enrollment.

       49.       Medicare regulations require providers and suppliers to certify that they meet, and

will continue to meet, the requirements of the Medicare statute and regulations. 42 C.F.R. §

424.516(a)(1).

       50.       Form 855-B requires, among other things, signatories to certify:

                 I agree to abide by the Medicare laws, regulations and program instructions that
                 apply to this supplier… I understand that payment of a claim by Medicare is
                 conditioned upon the claims and underlying transaction complying with such
                 laws, regulations and program instructions (including, but not limited to, the
                 federal anti-kickback statute and the Stark law), and on the supplier’s compliance
                 with all applicable condition of participation in Medicare.

                        ****

                 I will not knowingly present or cause to be presented a false or fraudulent claim
                 for payment by Medicare, and I will not submit claims with deliberate or reckless
                 disregard for their truth or falsity.



       51.       An authorized official must sign the “Certification Section” in Section 15 of the

Form CMS-855B, which “legally and financially binds [the] supplier to all of the laws,

regulations, and program instructions of the Medicare Program.” Id.




                                                  12

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 12 of 44
       52.     Defendant McHugh signed the certification statement in Section 15 of form 855B,

indicating he understood that the laboratory was required to comply with Medicare law,

regulations and program instructions, which include, but are not limited to, the AKS.

       53.     A National Provider Number (“NPI”) is a standard and unique identifier for health

care providers. All providers and practitioners must have an assigned NPI number before

enrolling in Medicare.

       54.     At all times relevant to this complaint, CMS contracted with private contractors,

referred to as Medicare Administrative Contractors (“MACs”), to act as agents in reviewing and

paying claims submitted by healthcare providers.

       55.     To obtain Medicare reimbursement for certain outpatient items or services,

providers and suppliers submit a claim form known as a CMS 1500 form (“CMS 1500”), or its

electronic equivalent, to the MAC. Among the information provided on the CMS 1500 are the

NPI numbers for the entity submitting the claims, referred to as the “billing provider” (PCLS in

this case) and the NPI number for the physician ordering the tests, referred to as the “rendering

provider” (in this case the practitioner that ordered the UDT from PCLS, also called the referring

physician).

       56.     Also included in the CMS 1500 are five-digit codes called Current Procedural

Terminology Code (“CPT Codes”), and Healthcare Common Procedure Coding System

(“HCPCS”) Level II codes, that identify the services rendered and for which the entity

submitting the claim is seeking payment.

       57.     The Medicare statute requires that each request for payment or bill submitted for

an item or service payable under Medicare Part B include the name and NPI number for the

referring physician. 42 U.S.C. § 1395l(q)(1).



                                                13

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 13 of 44
       58.     When submitting claims to Medicare, providers certify on the CMS 1500, inter

alia, that: (a) the services rendered are medically indicated and necessary for the health of the

patient; (b) the information in the claim form is “true, accurate, and complete”; and (c) the

provider understands that “payment and satisfaction of this claim will be from Federal and State

funds, that any false claims, statement, or documents, or concealment of material fact, may be

prosecuted under applicable Federal and State laws.” After a February 2012 revision to the CMS

1500, providers further certify that their claims comply “with all applicable Medicare… laws,

regulations, and program instructions for payment including, but not limited to, the Federal anti-

kickback statute and the Physician Self-Referral Law (commonly known as the Stark Law).”

       59.     Because it is not feasible for the Medicare program, or its contractors, to review

medical records corresponding to each of the millions of claims for payment it receives from

providers, the program relies on providers to comply with Medicare requirements and relies on

providers to submit truthful and accurate certifications and claims.

       60.     Generally, once a provider submits a CMS 1500, or the electronic equivalent, to

the Medicare program, the claim is paid directly to the provider in reliance on the foregoing

certifications, without any review of the supporting documents, including the medical records.

       61.     During all times relevant to this case, Palmetto GBA was the MAC to which

PCLS submitted its claims for UDT services.

       62.     During the relevant time period, PCLS billed Medicare under Part B clinical

laboratory services by submitting claims for reimbursement to Palmetto GBA.




                                                 14

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 14 of 44
                            Medicare Coverage for Laboratory Tests

        63.     Laboratory services must meet all applicable requirements of the Clinical

Laboratory Improvement Amendments of 1988 (“CLIA”), 42 U.S.C. § 263a, as set forth at 42

C.F.R. § Part 493.

        64.     Medicare Part B pays for covered diagnostic laboratory tests that are furnished by

a laboratory. 42 C.F.R. § 410.32(d)(v). “Clinical laboratory services involve the… examination

of materials derived from the human body for diagnosis, prevention, or treatment of a disease or

assessment of a medical condition.” Medicare Benefit Policy Manual (“MBPM”), (Pub. 100-

02), Ch. 15 § 80.1., available at https://www.cms.gov/Regulations-and-

Guidance/Guidance/Manuals/Downloads/bp102c15.pdf, last visited on June 19, 2019.

        65.     Medicare Part B covers only services, including diagnostic laboratory services,

that are reasonable and necessary for the diagnosis or treatment of an illness. See, 42 U.S.C. §

1395y(a)(1)(A) (“[N]o payment may be made under [Medicare] part A or part B… for any

expenses incurred for items or services… which… are not reasonable and necessary for the

diagnosis or treatment of illness or injury or to improve the functioning of a malformed body

member[.]”)

        66.     Medicare regulations make clear that: (1) laboratory tests must be ordered by the

physician treating the patient for the treatment of a specific illness or injury; (2) laboratory tests

ordered that are not individualized to a patient need (or for which the need is not documented in

the patient chart) are not covered services; and (3) claims for such laboratory services that do not

meet these requirements are ineligible for payment and must be denied. See 42 C.F.R. § 410.32.

        67.     Pursuant to 42 C.F.R. § 410.32(a), all diagnostic tests “must be ordered by the

physician who is treating the beneficiary, that is, the physician who furnishes the consultation or


                                                  15

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 15 of 44
treats a beneficiary for a specific medical problem and who uses the results in the management of

the beneficiary’s specific medical condition. Tests not ordered by the physician who is treating

the beneficiary are not reasonable or necessary.” The MBPMs “Requirements for Ordering and

Following Orders for Diagnostic Tests” define an “order” as “a communication from the treating

physician/practitioner requesting that a diagnostic test be performed for a beneficiary…[T]he

physician must clearly document in the medical record his or her intent that the test be

performed.” MBPM, Ch. 15, Section 80.6.1.

       68.     Medicare regulations expressly state that a laboratory’s claim for service will be

denied if there is not sufficient documentation in the patient’s medical record to establish that the

service was reasonable and necessary. 42 C.F.R. § 410.32(d)(3).

       69.     Medicare regulations further empower laboratories to request documentation from

physicians regarding medical necessity:

                       (iii) Medical necessity. The entity submitting the claim may request
                       additional diagnostic and other medical information from the ordering
                       physician or nonphysician practitioner to document that the services it
                       bills are reasonable and necessary.

       42 C.F.R. § 41032(d)(3).

                             HHS-OIG Guidance to Clinical Laboratories

       70.     Additionally, HHS-OIG issued specific guidance to clinical laboratories with

regard to physician or practitioner orders. See, Compliance Program Guidance for Clinical

Laboratories, 63 Fed. Reg. 45076 (Aug. 24, 1998), available at

https://oig.hhs.gov/authorities/docs/cpglab.pdf.

       71.     Among other things, HHS-OIG emphasized the need for an independent medical

necessity determination for each test ordered, that Medicare does not pay for screening tests, and

that the use of a standing order all too often leads to abusive practices. Id. at 45079, 45081.

                                                   16

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 16 of 44
    V.         FACTUAL BACKGROUND

               A. Urine Drug Testing

         72.      UDTs are used to determine the presence or absence of drugs or metabolites, also

known as analytes, in a patient’s system.

         73.      UDTs are performed in a number of contexts, but in recent years with the advent

of pain management clinics that routinely prescribe opioid pain medication, laboratories began

marketing sophisticated and expensive drug tests to practitioners working in this field.

         74.      Properly used, UDTs can be an effective tool to monitor a patient’s compliance

with their prescribed drug treatment or taking or abusing drugs that have not been prescribed.

         75.      Broadly speaking, UDTs can be either qualitative, which provides a positive or

negative result (that is the presence or absence of a drug or metabolite), or quantitative, which

provides a numerical representation of the amount of drug or metabolite in the patient’s system.1

         76.      Quantitative drug testing is the most sophisticated, labor intensive and expensive.

         77.      Urine is the most common medium used for drug testing, and was the most

prevalent at PCLS.

         78.      Drug tests are often widely categorized between point-of-care (“POC”) tests and

tests conducted in independent clinical laboratories.

         79.      POC tests are performed at a physician’s office or clinic using test cups or

relatively simple machines that provide qualitative (positive or negative) results for the drugs

being tested. Drug test cups have a number of built-in drug test strips, each of which tests for a



1
 Qualitative and quantitative testing are also called “presumptive” and “definitive” testing, respectively, in coverage
determination issued by Medicare contractors. See Local Coverage Determination L35724, “Lab: Controlled
Substance Monitoring and Drugs of Abuse Testing,” https://www.cms.gov/medicare-coverage-database/details/lcd-
details.aspx?LCDId=35724&ContrId=378&ver=59&ContrVer=1&CntrctrSelected=378*1&Cntrctr=378&LCntrctr=
378*1%7c379*1%7c380*1%7c381*1&DocType=2&bc=AgACAAQAAAAA& available at
https://www.cms.gov/medicare-coverage-database/details/article-details.aspx?articleId=54799

                                                          17

      Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 17 of 44
specific drug or drug class. A test strip will turn a color if the drug is present. The more complex

machines, often referred to as desktop or benchtop analyzers, are somewhat more sophisticated

and often have the capacity to run tests on more than one urine sample at a time.

       80.     Under CLIA, CMS oversees all laboratory testing services. UDT performed

using POC drug testing strips and test cups is generally categorized as “CLIA-waived” and

requires little training to conduct. CLIA-waived tests are categorized as simple laboratory

examination and procedures that have an insignificant risk of an erroneous result or pose no

harm to the patient if the test is performed incorrectly. 43 C.F.R. § 493.15(b). To perform

CLIA-waived tests, physicians need to enroll in CLIA and obtain a waiver. 43 C.F.R. § 493.35.

To operate a benchtop or desktop analyzer, physician practices are generally required to obtain a

CLIA certification to perform moderate- or high-complexity laboratory tests. 42 C.F.R. §

493.20, 493.25.

       81.     Up until January, 1, 2011, many physician practices submitted claims for multiple

units of drug testing when using test cups, allowing them to obtain very high reimbursement

from Medicare. Because test cups are relatively inexpensive, POC tests using cups was a

significant profit source for physicians and other practitioners.

       82.     Medicare changed the rules in 2011, however, strictly limiting what providers

could bill for POC testing to one code per patient encounter. Further, Medicare cut the

reimbursement rate for CLIA-waived and moderately complex tests. Medicare created two new

HCPCS codes – G0434 for CLIA-waived and moderately complex tests that paid approximately

$20 per patient encounter, and G0431 for high complexity tests that paid approximately $100 per

patient encounter.




                                                 18

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 18 of 44
       83.     UDT at laboratories is generally performed by more precise methodologies, such

as column chromatography in combination with mass spectrometry. PCLS used liquid column

chromatography in combination with mass spectrometry, more commonly referred to as LC-MS.

This testing methodology provided quantitative results, which identify the concentration of a

drug or metabolite in the patient’s sample.

       84.     PCLS submitted claims for the quantitative tests using CPT codes assigned for

each drug or class of drugs tested, often billing multiple units for a CPT code.

       85.     PCLS’s technology allowed it to conduct quantitative tests for multiple drugs

during a single run of a urine sample through the LC-MS machines.

       86.     POC tests, either cups or analyzer, provide practitioners with rapid positive or

negative test results that show whether a patient has tested positive for drugs that have been

prescribed, and negative for drugs that were not prescribed. A negative result for a prescribed

drug or a positive result for an illicit drug or a drug not prescribed will warrant additional

investigation by the practitioner, which may include questioning the patient or, under some

circumstances, confirmatory testing via more sophisticated and accurate testing methodologies.

       87.     Expected positives and negative results on POC tests, however, do not in general

warrant additional testing absent other factors like aberrant patient behavior, unexpected clinical

presentation or a history of drug abuse by the patient. The medical reasonableness and necessity

of such additional testing, however, must be evaluated by the presentation and physician

assessment of the individual patient and their specific illness, symptom, complaint, or injury.

       88.     A positive result for a prescribed drug and a negative result for a non-prescribed

or illicit drug is considered an expected result.




                                                    19

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 19 of 44
           89.      If a POC test is negative for an illicit drug or drug not prescribed, and positive for

prescribed drug, and there is nothing in the patient’s presentation or history to indicate additional

risk of abuse of that drug, then there is no specific illness, symptom, complaint, or injury for

which definitive UDT would be reasonable and necessary for the treatment or diagnosis of that

patient.

           90.      In all situations, quantitative UDT should be utilized only to the limited extent it

is necessary for an individual patient, based on that individual’s qualitative test results and other

factors specific to that patient. Widespread, quantitative UDT should not be ordered as a matter

of course.

                 B. Reimbursement for Urine Drug Tests

           91.      Medicare pays different amounts for different types of UDTs. Additionally,

Medicare’s reimbursement rates have changed over time, creating different financial incentives

for practitioners and laboratories.

           92.      Since January 2011, Medicare has required that POC tests using test cups be

billed using HCPCS code G0434, which reimburses at a fixed rate of about $20 to $25 per

patient encounter – regardless of the number of substances tested with the cup.

           93.      Additionally, in January 2011, Medicare required that moderate complexity tests

as categorized by the FDA also be billed under G0434 and reimbursed at about $20 to $25 per

patient encounter. High complexity tests, often lab developed tests, qualified for a higher

reimbursement of approximately $100 per patient encounter under HCPCS code G0431.

           94.      Generally, HCPCS code G0434 and G0431 applied to qualitative drug tests.

           95.      Quantitative tests of the type conducted by PCLS on LC-MS machines qualified

for reimbursement under individual CPT codes for each type of drug tested. For example, a test



                                                      20

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 20 of 44
for an opioid such as oxycodone could be billed under CPT code 83925, while a benzodiazepine

could be billed under CPT code 80154. Medicare paid a certain amount for each code submitted

in the claims.

       96.       Additionally, a provider could bill more than one unit on the CPT code. If two

units were included in the claim, the provider would be paid twice for the CPT code.

       97.       PCLS submitted claims to Medicare for quantitative testing using the specific

CPT codes applicable to the drug class, often with multiple units.

       98.       In addition to CPT codes that identify the specific drug test, there are CPT codes

that identify the testing methodology. Such codes are supposed to be used when a laboratory

uses that methodology to test for a drug that does not otherwise have a CPT code assigned to it.

PCLS used these technology-specific codes when testing for drugs that did not have a specific

code assigned to them.

       99.       In many cases PCLS billed over 20 CPT codes for a single test.

             C. PCLS Business Practices

       100.      PCLS was established in 2009 by Defendants Smith and McHugh, along with

Sowinsky.

       101.      Smith, McHugh and Sowinsky all had experience in other health care companies

before starting PCLS.

       102.      McHugh assisted pain management doctors with the management of their

practices.

       103.      Before PCLS was established, Smith and Sowinsky had gone into business

together for a brief time to offer services to medical practices, including software to write

electronic prescriptions.



                                                  21

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 21 of 44
       104.    McHugh was familiar with the work of UDT labs from his work with pain

management practices. McHugh knew Sowinsky because some of the doctors he worked with

were customers of Smith and Sowinsky’s business.

       105.    McHugh approached Smith and Sowinsky with the idea of establishing PCLS to

conduct quantitative UDTs.

       106.    McHugh and Smith were heavily involved in establishing PCLS’s business plan

and marketing strategy. McHugh served as PCLS’s CFO and was responsible for day-to-day

operations. McHugh was also in charge of the sales force.

       107.    PCLS was established to market and conduct quantitative drug testing.

       108.    PCLS focused its early marketing activities on large pain management practices.

Smith and McHugh were familiar with pain management practices from their previous work and

recognized that these practices would be fertile ground for UDT marketing.

       109.    To set up an account, PCLS required providers to sign a “Provider

Acknowledgment Form” (“PAF”) that served two purposes. First, after signing the PAF, the

provider’s signature was “on file” with PCLS, and PCLS did not then require the physician’s

signature on individual UDT orders. Second, the PAF established a panel of UDTs that the

laboratory would run on every sample referred by the provider unless the provider checked a box

on the requisition form telling PCLS to conduct tests different from those established in the PAF.

       110.    Once doctors signed on to PCLS, every patient received the same extensive panel

of tests every time the patient was tested.

       111.    The PAF effectively established a default pursuant to which every patient sample

from the physician would be tested for the full panel of tests reflected in the PAF unless the

physician made a specific choice to override that default setting.



                                                22

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 22 of 44
          112.   PCLS’s method included the following steps:

                 a) Obtain up-front authorization to run the extensive panel of UDTs for every
                    patient each time a sample was submitted for a patient;
                 b) Obtain the physician’s signature on file so that the physician would not have
                    to sign each requisition;
                 c) Provide preprinted requisition forms to the physician that had the pre-selected
                    extensive panel pre-checked;
                 d) Provide collectors to high-volume physicians that collected the urine samples
                    and attached the pre-printed requisition to every sample sent to PCLS.

          113.   PCLS thus caused physicians to sign on for extensive panels of UDTs for all of

their patients without any individualized medical decision-making by the physician for the

particular patient.

          114.   Once a doctor signed onto the PAF, PCLS would run the same large battery of

UDTs on a patient with no history of drug abuse, who had been fully compliant with the

prescribed medication regimen, and who passed POC drug tests, as they would a patient with

extensive history of drug abuse who also failed POC drug tests administered in the doctor’s

office.

          115.   Doctors were urged by PCLS sales agents to conduct quantitative testing for all

drugs in the panel even if the POC test showed negative for illicit or non-prescribed drugs.

          116.   At the urging of PCLS sales agents, doctors routinely submitted PAFs that

established a standing order for all of their patients for 20 to 30 drugs, including drugs such as

cocaine and PCP.

          117.   Diagnostic testing according to a pre-set panel results in significant potential for

billing abuse. Recognizing the high risk that physicians will routinely order unnecessary tests

when ordering a panel, HHS-OIG has advised, “[t]he laboratory should construct the requisition

form to ensure that the physician or other authorized individual has made an independent




                                                   23

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 23 of 44
medical necessity decision with regard to each test the laboratory will bill.” Fed. Reg. Vol. 63,

No. 163, August 24, 1998, 45079.

       118.    HHS-OIG also said that laboratories allowing physicians to make customized

profiles for a panel of tests should provide an annual notice that, among other things, explains the

Medicare reimbursement paid for each component of such profile. Id.

       119.    In 2012, an outside firm conducted an audit of PCLS and advised that HHS-OIG

“warns that the ordering and performance of custom panels may lead to the submittal of claims

for medically unnecessary testing.” The audit firm advised PCLS to revise its custom profile

notification form to include, among other things, “the corresponding procedure codes and

associated Medicare reimbursement for all component tests…”

       120.    The audit firm went on to recommend that PCLS provide all referring physicians

an annual notice that includes the suggested information, and that all referring physicians sign

and return the notice.

       121.    The next year, in the 2013 audit report, the auditor again told PCLS that it should

issue the above-described annual notice and warned, “[c]ontinued failure to distribute such an

annual notice will significantly diminish the effectiveness of PCLS’ compliance program.”

       122.    The next year, in the 2014 audit report, the auditor again addressed PCLS’s

custom panel program and stated, “[t]he following recommendations are nearly identical to the

recommendation concerning custom panels included in the previous annual compliance audit

report. During the past year, PCLS chose not to implement policies and procedures concerning

an annual physician acknowledgment as recommended last year.”




                                                24

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 24 of 44
       123.     Some PCLS compliance officials sought to implement the auditor’s

recommendations, but McHugh and other sales force managers opposed including this

information.

       124.     Defendants never implemented annual notices to physicians regarding their

custom panels and recommended by HHS-OIG and their own internal auditor. Instead, PCLS’s

PAFs, requisition forms and marketing practices were designed to encourage full-panel testing of

all patients within a physician’s practice with no individualized medical decision-making or

patient assessment.

       125.     One challenge faced by PCLS and its agents was how to convince doctors to use

PCLS for these excessive and expensive tests.

       126.     As described in more detail in this complaint, Defendants Smith, McHugh and

Kumar engaged in additional inducement schemes, in violation of the AKS, to convince doctors

to send samples to PCLS for extensive panel testing and without individualized medical decision

making for each patient.

             D. Defendant Smith’s Kickbacks to Pain Clinic

       127.     Southeast Spine and Pain Associates (“SSPA”), formerly known as Advanced

Pain Therapeutics (“APT”), was a high volume pain clinic in Knoxville, Tennessee.

       128.     In 2010, APT was owned by Dr. Allen Foster and his wife, Sonya Foster.

       129.     In 2010, PCLS was a new laboratory aggressively courting new clients.

       130.     APT was one of PCLS’s biggest customers. In 2011 alone, PCLS billed over $1.6

million to Medicare in drugs tests from samples referred by APT.

       131.     In 2011, Dr. Foster plead guilty to health care fraud and was sentenced to a year

in prison.



                                                25

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 25 of 44
       132.    Dr. Foster’s wife continued to operate the practice with a series of substitute

doctors.

       133.    The practice quickly deteriorated under her management and referrals of UDTs to

PCLS plummeted.

       134.    From January 2010 to June of 2012, APT’s referrals resulted in nearly $900,000

in revenue to PCLS from Medicare alone.

       135.    From mid-June, 2012 to August 31, 2012, APT’s referrals completely dried up

resulting in no revenue to PCLS.

       136.    PCLS management, including Defendant Smith, was concerned about the fall in

referrals from APT and tried to assist the practice to maintain the flow of referrals.

       137.    By mid-2012, Mrs. Foster wanted to sell the practice.

       138.    Defendant Smith arranged for one of his business associates, James Lord

(“Lord”), to purchase the practice and begin referring samples to PCLS for UDTs again.

       139.    Lord, however, was not a medical practitioner, so Smith and Lord needed a straw-

owner to appear on the relevant paperwork as the “owner” of the practice.

       140.    One of the physician’s assistants at the practice acted as the straw-owner, but

Lord controlled the practice in all respects and made the decisions on where the practice would

send its urine samples for UDTs.

       141.    Lord entered an agreement to purchase Advanced Pain under the company name

Optimed in or about August or September 2012, and renamed the practice SSPA.

       142.    To effect this purchase, Smith transferred $300,000 to Lord in two installments,

one on August 28, 2012 for $50,000 and the other on September 10, 2012 for $250,000.




                                                 26

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 26 of 44
       143.    Lord then paid $200,000 to Mrs. Foster as a down payment for the practice and

retained the other $100,000 that Smith had given him.

       144.    After Lord gained control of SSPA, practitioners at SSPA signed PAFs

establishing a broad and expensive panel of tests to be run on samples sent to PCLS.

       145.    Referrals to PCLS immediately increased, resulting in over $473,000 in revenue

to PCLS from Medicare claims alone from September 2012 through December 31, 2012.

       146.    Lord’s practice continued referring to PCLS through July of 2014. In 2013,

PCLS received over $1,496,000 from Medicare alone for tests conducted on referrals from

SSPA. From January to July 2014 PCLS received an additional $776,000 from Medicare alone

for tests conducted on referrals from SSPA.

       147.    In addition to the $300,000 Smith paid Lord, Smith also provided practice

management software, referred to as MedX, and related computer hardware to SSPA.

       148.    MedX was a practice management software that included front desk check-in

capability and patient flow tracking. It was a benefit to doctors because it assisted them in more

efficiently running their practices.

       149.    In addition to the benefits to practice management, MedX allowed physicians to

capture an additional revenue stream. MedX included a risk management program that asked

questions of opioid patients to supposedly help determine if they were a diversion risk.

       150.    SSPA used the MedX program to have each patient take this test and then

submitted claims to Medicare under CPT Code 96103. Medicare paid SSPA over $129,000 for

claims submitted under this code.

       151.    Smith also paid technical support personnel to maintain the MedX hardware and

software at SSPA.



                                                27

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 27 of 44
       152.     Relator Hartnett worked for Smith for a period of time. In or around 2013, Smith

told her that he did not worry about getting paid for MedX because the revenues to PCLS more

than made up for it.

       153.     SSPA was able to obtain additional revenue using the software, hardware, and

related support services provided by Defendant Smith.

       154.     Additionally, in September, 2012, just as Lord was taking control of SSPA, Smith

purchased Lord a BMW automobile for $36,000.

       155.     Smith provided these multiple benefits to Lord to induce Lord to send UDT

samples to PCLS in violation of the AKS.

       156.     From September 2012 to July 2014, after Smith gave Lord the $300,000, the

BMW and the MedX software and continuing technical support, PCLS submitted over 8,700

claims to Medicare and was paid over $2.7 million for tests conducted on referrals from SSPA.

       157.     During this time period, Lord hired relator James Jenkins to assist in managing

the practice. Lord told Jenkins he could do anything necessary to manage the practice except

stop using PCLS for UDTs. Lord told Jenkins he had a relationship with Smith that required

them to send the samples to PCLS.

       158.     In late July, 2014, SSPA stopped referring samples to PCLS after Lord had a

falling out with Smith.

           E. Defendants McHugh and Kumar Provide Analyzers to Physicians

       159.     McHugh and Kumar provided desktop UDT analyzers and related services to

physicians in exchange for those physicians sending urine samples to PCLS for confirmation

drug testing.




                                                28

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 28 of 44
       160.    In early 2011, Kumar identified a method by which PCLS could help doctors

obtain revenue by conducting in-office UDTs on analyzers that PCLS would help them obtain.

PCLS agents, including McHugh and Kumar, developed a plan pursuant to which they would

induce physicians to send urine samples to PCLS for quantitative testing in exchange for

assistance with setting up an in-office qualitative testing program.

       161.    As described earlier in this Complaint, UDTs can be either qualitative (positive or

negative results) or quantitative (providing specific quantities of drugs or metabolites in a

patient’s sample).

       162.    Qualitative tests can be conducted in a variety of ways, including simple CLIA-

waived tests using cups that utilize built-in test strips, or more sophisticated tests conducted on

desktop analyzers.

       163.    Until January 2011, physician practices could bill for multiple units of tests by

using a single UDT cup that tested for multiple drug classes. Physicians could obtain over $200

in revenue by using a test cup that cost between $5 and $10. During this time, one popular

inducement scheme was for laboratories to give physicians these test cups in exchange for the

physician sending UDT samples to the lab for further quantitative tests.

       164.    In January 2011, CMS changed the rules for submitting claims for test cups to

Medicare. First, CMS instituted a new HCPCS code, G0434, which paid only approximately

$20. Second, CMS limited the use of this code to one unit per patient encounter.

       165.    Physicians were thus limited to only $20 in revenue when they used a cup to test

patients for drug use.




                                                 29

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 29 of 44
       166.    Defendant Kumar recognized the practical implications of this change in the rules.

Specifically, because physicians could no longer make a lot of money by testing with the cup,

they would need to test with analyzers to make more money.

       167.    Kumar told McHugh and others:

               I would like to consider this a positive opportunity for PCLS to take a positive
               position of Premier Support and Excellence to our doctors and anticipated clients.
               The trend is clear – the great window of making money for the physicians via
               UDS screening is closing fast unless they keep pace with the changing scenario. I
               believe that this is a stage where we step in by offering them a package deal of
               basically setting up their Moderate Complexity Lab wherein they are assured that
               our lives are intertwined and that we are vested in their progress.

       168.    Kumar believed that if physicians used desktop analyzers they could bill

Medicare for such tests under G0431, which paid over $100 per test.

       169.    Kumar further noted that “they [physicians] would be interested as that would

allow them to continue billing and collecting $$.”

       170.    Kumar was telling McHugh, Smith and other agents of PCLS that if PCLS

assisted physicians in establishing a moderate complexity lab with their own analyzer in

exchange for sending samples to PCLS for additional testing, PCLS’s financial interest in

obtaining more samples would be aligned with the physician’s financial interest in conducting

more tests on the equipment PCLS assisted the physician obtain.

       171.    Kumar concluded that to do this, Defendants McHugh and Sowinsky would need

to: 1) aggressively negotiate on behalf of doctors for a great deal on analyzers and reagents; 2)

obtain a toxicologist lab director to help run the analyzer; and 3) assist the physicians to get

necessary certifications to conduct UDTs on analyzers and submit claims to Medicare and other

insurers.




                                                 30

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 30 of 44
        172.    PCLS, McHugh, Kumar, Smith and other agents of the company devised a plan

by which they could offer PCLS customers access to desktop analyzers to conduct point of care

drug tests. Kumar, McHugh and others at PCLS also advised physicians that claims for such

tests could be submitted to Medicare under HCPCS code G0431 to obtain payment for over $100

per test.

        173.    PCLS, McHugh, Kumar, Smith and other agents of the company believed other

independent labs were offering physicians kickbacks to use their labs and that this analyzer

program was a way to offer physicians similar kickbacks to use PCLS.

        174.    PCLS provided doctors with revenue projections showing how much money they

could make by implementing this plan with PCLS.

        175.    Kumar and McHugh assisted multiple physicians obtain analyzers and establish

in-house laboratories so that the physicians could bill Medicare for qualitative testing in

exchange for sending the samples to PCLS for additional quantitative testing.

        176.    As described below, Kumar and McHugh induced doctors John Johnson and John

Nickels to send urine samples to PCLS for UDTs by paying expenses associated with setting up

Johnson’s and Nickels’s analyzer systems.

                1. McHugh and Kumar Provide Analyzer to John Johnson in Exchange for
                   Referrals

        177.    Dr. John Johnson (“Johnson”) was a pain management doctor in Western

Pennsylvania.

        178.    Johnson had a relationship with William Hughes (“Hughes”) and his laboratory

Universal Oral Fluids Laboratory (“UOFL”). Johnson provided saliva samples to UOFL for

drug testing. Johnson was paid medical director fees and other money from UOFL for samples

he sent to UOFL.

                                                 31

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 31 of 44
        179.   In or about 2010, Jeffrey Thomas (“Thomas”), a PCLS sales representative, met

Hughes’s wife, who was working as a sample collector in a physician’s office.

        180.   Hughes called Thomas looking for a company to do quantitative testing on the

saliva samples UOFL was receiving from doctors. UOFL did not have the ability to conduct

quantitative testing on its own.

        181.   Thomas introduced Hughes to Defendant McHugh. Hughes and McHugh agreed

that PCLS would conduct the quantitative testing on the samples from UOFL, while UOFL

continued to do the qualitative testing.

        182.   In 2011, Hughes began developing the capacity to conduct quantitative testing at

UOFL. This would allow Hughes to capture the revenue from the quantitative testing instead of

PCLS.

        183.   McHugh was aware of the various inducements Hughes was providing to

physicians.

        184.   McHugh and PCLS recognized that they would lose all of the UOFL business

when UOFL started running quantitative tests.

        185.   PCLS sought to poach all of UOFL’s clients. In November 2011, PCLS sent a

letter to all of UOFL’s clients, informing them that PCLS would no longer conduct quantitative

testing for samples submitted through UOFL. PCLS then sought to obtain the direct business

from those doctors from UOFL.

        186.   Johnson was one of the doctors that McHugh and Kumar wanted as a client and

sought to lure away from UOFL.

        187.   About a year after Johnson starting using UOFL, McHugh contacted Johnson to

attempt to get his business away from UOFL. Johnson stayed with UOFL. McHugh was aware



                                                32

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 32 of 44
that Johnson was receiving financial benefits from UOFL, and Hughes told Johnson that he and

PCLS could also provide such benefits but cover it up better for AKS considerations.

       188.    Johnson later ran into financial difficulties and an associate suggested he reach

out to Kumar at PCLS.

       189.    On April 13, 2012, Kumar sent an email to Johnson summarizing the available

options for the analyzer and lab, and stating, “Phil McHugh from PCLS and I will discuss all

aspects of this lab and will get the show on the road most expeditiously.”

       190.    McHugh and Kumar went to Pennsylvania for an in-person meeting with Johnson.

       191.    McHugh, Kumar and Johnson were the only attendees at this meeting. During the

meeting, McHugh told Johnson that they would set him up with an analyzer and Johnson would

send his samples on to PCLS so PCLS could get their money back. McHugh and Kumar wanted

to provide the services to get Johnson’s analyzer set up in exchange for Johnson sending samples

to PCLS for quantitative testing.

       192.    McHugh, Kumar and Johnson agreed to proceed with this plan. Kumar and an

associate named Elan Paul Colen (“Colen”) were responsible for implementing the plan, which

included obtaining the analyzer, obtaining the CLIA certification for Johnson’s lab, and guiding

Johnson and his staff through the entire process of setting up the lab. Colen worked under

Kumar’s direction.

       193.    On April 23, 2012, McHugh sent Kumar an email with an attached document

entitled “Dr Johnson Lab List.” The list included the following tasks:

               “lab setup contract (already with Steve)
               Check with criteria on PA Clia Lab director responsibilities
               Lab director paperwork and submittal
               Technical director visit, start SOP & over view of lab flow
               Olympus AU 400 contract signed with financing options
               LIS software with integration to EMR

                                                33

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 33 of 44
               Battery backup system purchased
               DI Water system purchased and installed
               2 Computer purchase, network, internet access
               Lab build outs, walls, floor, electric, pluming, and tables.
               Post Ad, hire MLT and data entry/sample assistant
               Billing codes checked
               Mr Reagon install Olympus and validate system
               Accept samples

       194.    On April 26, 2012, Kumar wrote to Johnson, “[t]aken the last couple of days to

put a plan in place, identify and allocate resources to ensure that the plan is executed with

Military Presicion.” Kumar goes on to note that “Phil [McHugh] has already made contact with

the supplier of the Olympus Au400 and would have attractive financing options available.”

       195.    While McHugh, Kumar and Colen established Johnson’s lab, Johnson was

concerned that Hughes would discover that Johnson was working with PCLS and would cut off

Johnson’s payments from UOFL.

       196.    For several months McHugh, Kumar and Colen worked to obtain Johnson’s

analyzer and set up his lab. Their work included negotiating all aspects of the analyzer and

support services purchase, obtaining CLIA certification, and organizing all aspects of getting the

lab up and running.

       197.    In August 2012, Kumar paid a $17,000 deposit for Johnson’s analyzer.

       198.    In exchange for all of these benefits, Johnson began referring samples to PCLS

for quantitative testing in mid-June 2012.

       199.    PCLS monitored the number of referrals Johnson was sending to the lab. In

March 2013, Colen warned Johnson that his sample volume was not sufficient because it had

decreased from the expected 200 samples per week.

       200.    Colen told Johnson that PCLS had informed Colen that Johnson had not supplied

the promised number of samples.

                                                 34

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 34 of 44
        201.    Colen told Johnson this was an issue that needed to be addressed ASAP to get the

analyzer program completed in Johnson’s office.

        202.    In response Johnson promised to start sending more samples to PCLS.

        203.    From June 2012 to July 2013, PCLS submitted over 2,900 claims to Medicare for

tests on samples referred by Johnson in exchange for the benefits McHugh and Kumar provided

to him. Medicare paid PCLS over $770,000 for those claims.

                2. McHugh and Kumar Provide Analyzer to Dr. John Nickels

        204.    Dr. John Nickels (“Nickels”) was a pain management doctor in Cleveland Ohio.

During the same time that McHugh and Kumar were setting up Dr. Johnson’s lab, they were also

setting up a lab for Nickels.

        205.    As with Johnson, McHugh and Kumar sought to induce Nickels to send samples

for quantitative testing to PCLS by providing him an analyzer that allowed him to conduct and

bill for qualitative testing from his office.

        206.    McHugh and Kumar arranged for Nickels to obtain an analyzer and agreed to pay

for the analyzer and all expenses related to the analyzer. In exchange, Nickels agreed to send

samples for quantitative testing to PCLS.

        207.    McHugh met with Nickels and a representative from an analyzer company to

discuss how Nickels could use an analyzer for additional revenue.

        208.    In May 2012, in internal PCLS communications, Kumar and McHugh were asked

if Nickels was still a priority to set up as a PCLS client. Kumar replied “[h]is [Nickels] lab is

likely to be up and running by Mid-June. It is expected that he would switch to us at that stage

or soon after.” Kumar asked McHugh for his opinion in this email. McHugh responded “[y]es.

Let’s chat tomorrow.”



                                                 35

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 35 of 44
       209.    McHugh and Kumar are confirming that Nickels is going to switch his UDT

referrals to PCLS in exchange for them setting up his lab.

       210.    Nickels’s arrangement for the analyzer involved no up-front costs. Instead, he

was supposed to pay a certain amount per sample tested on the analyzer. This would allow

Nickels to make a profit from the amount of the difference between the amount insurance

providers, including Medicare, paid him for the tests and the amount he had to pay the analyzer

company for running the test.

       211.    In reality, although Nickels paid the analyzer company to conduct the test, Kumar

and McHugh reimbursed him for those as well as other expenses associated with running the

analyzer. Nickels, therefore, paid no out-of-pocket costs for the analyzer or the testing, but

received remuneration from Kumar and McHugh for doing nothing more than sending referrals

to PCLS.

       212.    In August 2012, Nickels sent Kumar a list of expenses for the analyzer and lab

that he expected Kumar and McHugh to pay. This lengthy list included several items of office

overhead and a request for $2,208 for 92 tests run on the analyzer.

       213.    Nickels noted that his expenses for the month were $8,103.32, but that Kumar had

already paid him $3,000 leaving a balance owed of $5,103.32. Nickels suggested Kumar send

him $9,000 to cover the balance and the next month’s expenses.

       214.    Responding to Nickels on August 16, 2012, Kumar said that he would “personally

deliver” the requested funds. Kumar delivered the requested $9,000 on September 11, 2012.

       215.    In November 2012, Nickels requested another payment from Kumar to reimburse

him for expenses related to the analyzer. Nickels noted that he was requesting this money “per

[his] agreement with Phil [McHugh].”



                                                 36

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 36 of 44
       216.    McHugh and Kumar paid Nickels from personal accounts to conceal their

activities from PCLS Compliance.

       217.    In January 2013, Nickels requested another payment from Kumar for expenses

related to his practice and the analyzer.

       218.    Nickels began sending samples to PCLS for quantitative testing in June 2012.

       219.    From June 2012 to July 2013, PCLS submitted 323 claims to Medicare for UDTs

conducted on samples provided by Nickels in exchange for Kumar and McHugh paying the

expenses related to Nickels’s analyzer. Medicare paid PCLS over $71,000 for these claims.

           F. Kumar Receives Remuneration for Providing Samples from Physicians

       220.    In addition to assisting McHugh in the above described inducement schemes,

Kumar served as a contract sales agent for PCLS.

       221.    McHugh had known Kumar for approximately nine months before McHugh

started PCLS with Smith. McHugh hoped that Kumar could direct samples from a large practice

he managed in 2009. The practice, however, disintegrated. Two doctors from this practice, Dr.

Gregory Masimore (“Masimore”) and Dr. Yunis Shah (“Shah”), went on their own.

       222.    Kumar began managing Masimore’s and Shah’s practices.

       223.    McHugh knew that Kumar managed these practices and could direct UDT

referrals from these practices to PCLS.

       224.    In late 2010, Kumar wrote to Phil McHugh, making his argument to be an

independent contractor sales representative for PCLS. He noted that he has already signed on

Masimore, and that Shah “will go the way I advise…”. Kumar requested that he be paid a

commission for samples from those practices.




                                               37

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 37 of 44
       225.   Kumar and PCLS entered a contract pursuant to which Kumar would be paid a

commission based, in part, on a percent of PCLS’s collections from Medicare for tests run on

samples from Masimore and Shah.

       226.   McHugh and PCLS expected Kumar to deliver samples from Masimore and Shah

in exchange for these commission payments.

       227.   Kumar recommended to Masimore and Shah they use PCLS services.

       228.   Neither Masimore nor Shah had heard of PCLS until Kumar told them they

should use PCLS. Both used PCLS based on Kumar’s recommendation.

       229.   Masimore and Shah then selected their standing panel of tests after consultation

with PCLS sales representatives.

       230.   Masimore sent samples to PCLS for testing from November 2011 through

November 2015. During this time, PCLS submitted 3,441 claims to Medicare for testing on

samples referred to PCLS by Masimore. Medicare paid PCLS over $1.1 million for these claims.

       231.   Shah sent samples to PCLS for testing from January 2011 through January 2015.

During this time, PCLS submitted 3,536 claims to Medicare for testing on samples referred to

PCLS by Shah. Medicare paid PCLS over $980,000 for these claims.

       232.   PCLS paid Kumar over $600,000 in commissions for testing on samples from

Masimore and Shah.

           G. McHugh lends $2 million to Pain Management Doctor

       233.   Orlando Florete (“Florete”) is a pain management doctor in Florida.

       234.   Like Doctors Johnson and Nickels, Florete was a customer of Hughes and UOFL.

Florete was also paid as a laboratory director for UOFL.

       235.   Florete met McHugh and Kumar through a mutual friend.



                                               38

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 38 of 44
         236.   Florete’s practice was having financial problems when Florete met McHugh and

Kumar in 2013, and Florete was heavily in debt to Hughes.

         237.   In 2013, McHugh and Kumar traveled to Jacksonville, Florida to meet with

Florete and solicit his business.

         238.   Florete informed McHugh that he was having financial problems and needed

money.

         239.   Florete, Kumar and McHugh also arranged to install an analyzer in Florete’s

practice so that Florete could capture revenues from conducting point-of-care tests in his office.

         240.   Florete agreed to begin sending samples to PCLS as he and McHugh began

negotiating a loan from McHugh to Florete.

         241.   Based on information and belief, Florete could not have obtained a commercial

loan in an arms-length transaction due to his financial situation.

         242.   On October 18, 2013, Florete and McHugh entered into a loan agreement and

McHugh wired Florete $1.7 million. On March 24, 2013, McHugh provided Florete an

additional $300,000.

         243.   McHugh concealed his involvement in this transaction from his business

associates at PCLS.

         244.   Florete sent his first samples to PCLS on July 29, 2013. From then until

December 16, 2014, PCLS submitted over 3,900 claims to Medicare for tests conducted on

samples provided by Florete’s practice. Medicare paid PCLS over $1 million for these claims.




                                                 39

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 39 of 44
          H. McHugh and Kumar Lend $50,000 to Physician

       245.     Dr. Sanker Jayachandran (“Jayachandran”), is a doctor in Munster, Indiana.

       246.     In or about mid-2014, McHugh and Kumar attempted to obtain Jayachandran’s

business for PCLS.

       247.     Jayachandran agreed to send samples to PCLS in exchange for a loan of $50,000

from McHugh and Kumar.

       248.     Jayachandran began sending his first samples to PCLS in late July 2014. Using

personal email accounts as opposed to PCLS email accounts, Kumar sent McHugh a draft

promissory note for Jayachandran on August 21, 2014.

       249.     On August 24, 2014, again using a personal email account, Kumar sent McHugh

the promissory note, which had been signed by Jayachandran.

       250.     On August 29, 2014, McHugh wired Jayachandran $50,000. Kumar gave

McHugh $25,000 for his share of the loan.

       251.     In October, PCLS Compliance discovered the loan and began investigating it.

McHugh sent an email to Kumar expressing surprise that PCLS had found out about the loan.

       252.     Due to this financial relationship, PCLS would not take any more samples from

Jayachandran.

       253.     Jayachandran’s last sample was sent to PCLS on our around December 1, 2014.

       254.     PCLS submitted 24 claims to Medicare for tests conducted on samples provided

by Jayachandran. Medicare paid PCSL $9,438 for these claims.




                                               40

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 40 of 44
                                           COUNT I
                        (False Claims Act: Presentation of False Claims)
                                   (31 U.S.C. § 3729(a)(1)(A)

        255.    The United States incorporates by reference Paragraphs 1 through 254 above as if

fully set forth in this Paragraph.

        256.    Defendant Smith knowingly presented, or caused to be presented, false or

fraudulent claims for payment or approval to the United States for UDTs that were false as a

result of illegal kickbacks in the form of cash payment and computer hardware and software and

related services to SSPA.

        257.    Defendants PCLS, McHugh and Kumar knowingly presented, or caused to be

presented, false or fraudulent claims for payment or approval to the United States for UDTs that

were false as a result of illegal kickbacks in the form of UDT analyzers and related services that

allowed physicians to bill Medicare for UDTs.

        258.    Defendants PCLS, McHugh and Kumar knowingly presented, or caused to be

presented, false or fraudulent claims for payment or approval to the United States for UDTs that

were false as a result of illegal kickbacks in the form of fees that PCLS paid Kumar in exchange

for arranging for and recommending that physicians order tests that were reimbursed by federal

programs.

        259.    Defendants PCLS, McHugh and Kumar knowingly presented, or caused to be

presented, false or fraudulent claims for payment or approval to the United States for UDTs that

were false as a result of illegal kickbacks in the form of loans to physician practices in exchange

for referrals of UDTs to PCLS.

        260.    By virtue of the false or fraudulent claims that Defendants PCLS, Smith, McHugh

and Kumar made or cause to be made, the United States suffered damages and therefore is



                                                41

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 41 of 44
entitled to treble damages under the False Claims Act, to be determined at trial, plus civil

penalties of not less than $5,500 and up to $11,000 for each violation.

                                        COUNT II
       (False Claims Act: Presentation of False Statements Material to False Claims)
                                  (31 U.S.C. § (a)(1)(B))

        261.    The United States incorporates by reference Paragraphs 1 through 260 above as if

fully set forth in this Paragraph.

        262.    Defendants PCLS, Smith, McHugh and Kumar knowingly made or caused to be

made false records or statements material to false claims or fraudulent claims.

        263.    Defendants PCLS, Smith, McHugh and Kumar knowingly made or caused to be

made false bills, requests for reimbursement, requisition forms, and records of service that were

obtained by means of illegal kickbacks and were material to the payment or approval of claims

by federal programs.

        264.    By virtue of the false or fraudulent statements that Defendants PCLS, Smith,

McHugh and Kumar made or caused to be made, the United States suffered damages and

therefore is entitled to treble damages under the False Claims Act, to be determined at trial, plus

civil penalties of not less than $5,500 and up to $11,000 for each violation.

                                            COUNT III
                                     (Payment by Mistake of Fact)

        265.    The United States incorporates by reference Paragraphs 1 through 264 above as if

fully set forth in this Paragraph.

        266.    This is a claim for recovery of monies paid by the United States to Defendants as

a result of mistaken understandings of fact.




                                                 42

     Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 42 of 44
         267.   The false claims which the Defendants submitted to the United States’ agents

were paid by the United States based upon mistaken or erroneous understandings of material

fact.

         268.   The United States, acting in reasonable reliance on the truthfulness of the claims

and the truthfulness of Defendants’ certifications and representations, paid Defendants certain

sums of money to which they were not entitled, and Defendants are thus liable to account and

pay such amounts, which are to be determined at trial, to the United States.

                                           COUNT IV
                                       (Unjust Enrichment)

         269.   The United States incorporates by reference Paragraphs 1 through 268 above as if

fully set forth in this Paragraph.

         270.   This is a claim for the recovery of monies by which Defendants have been

unjustly enriched.

         271.   By obtaining government funds to which they are not entitled, Defendants were

unjustly enriched, and are liable to account and pay such amounts, or the proceeds therefrom,

which are to be determined at trial, to the United States.

                                     PRAYER FOR RELIEF

         WHEREFORE, the United States demands and prays that judgment be entered in its

favor against Defendants, jointly and severally, as follows:

                I.      On the First Count under the False Claims Act, for the amount of the

         United States’ damages, trebled as required by law, and such civil penalties as are

         permitted by law, together with all such further relief as may be just and proper.



                                                  43

        Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 43 of 44
        II.     On the Second Count under the False Claims Act, for the amount of the

 United States’ damages, trebled as required by law, and such civil penalties as are

 permitted by law, together with all such further relief as may be just and proper.

        III.    On the Third Count for payment by mistake, for the amounts the United

 States paid by mistake, plus interests, costs and expenses, and for all such further relief as

 may be just and proper.

        IV.     On the Fourth Count for unjust enrichment, for the amounts by which

 Defendants were unjustly enriched, plus interest, costs, and expenses, and for all such

 further relief as may be just and proper.

                                                  Respectfully submitted,
                                                  R. Andrew Murray
                                                  United States Attorney


                                                  s//Jonathan H. Ferry__
                                                  Jonathan H. Ferry
                                                  Assistant United States Attorney
                                                  NC Bar No. 39117
                                                  Suite 1650, Carillon Building
                                                  227 West Trade Street
                                                  Charlotte, NC 28202
                                                  Tel: (704) 344-6222
                                                  Fax: (704) 227-0248
                                                  Email: Jonathan.Ferry@usdoj.gov

                                                  June 20, 2019




                                             44

Case 3:17-cv-00037-KDB-DCK Document 38 Filed 06/20/19 Page 44 of 44
